JANVIER, J.
Plaintiff sues for $264.70, claimed as the amount of damage sustained by his automobile when he was forced by the negligence of the driver of defendant to run it into the neutral ground curb, and a light post situated thereon in order to avoid running it into the wagon owned by defendant and driven by his employee.
The wagon owned by defendant had turned into St. Charles avenue at Sixth street, and had proceeded down the avenue almost to the corner of Conery, which is one block below Sixth, when the accident occurred. Plaintiff claims that he was driving down the avenue, and that, just before he reached the corner of Sixth street, the wagon, suddenly and without warning or signal, turned to the left into his path, and that, in an effort to avoid striking it, he drove his car upon the neutral ground and ran into the post, with the resulting damage to which we have referred.
Only a question of fact is involved, and the testimony is conflicting, but it convinces us that the wagon was in front of plaintiff’s car, and had been there for several seconds before he noticed it. His failure to see it might have been due to the fact that alongside him was an automobile driven by a lady with whom he was acquainted and to whom he had spoken as he passed by. Whatever may have been the cause of his inattention, we are certain the accident resulted from this inattention and not from carelessness on the part of the driver of the wagon.
For these reasons we feel that the trial judge was correct, and it is therefore ordered, adjudged, and decreed that the judgment appealed from be, and it is affirmed.